DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-8, in the reply filed on 09 December 2021 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 December 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim1:
Claim 1 recites the limitation "an axis of symmetry" in line 4 bridging line 5.  There is insufficient antecedent basis for this limitation in the claim.  The claim lacks antecedent basis because it is unclear if the “an axis of symmetry” recited in line 4 bridging line 5 refers to the “an axis of symmetry” recited in claim 1, line 4; or, if the “an axis of symmetry” recited in line 4 bridging line 5 is a second additional axis of symmetry.
Claim 1 recites the limitation "the region" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the phrase "ring-like" which renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by the "like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).

Claim 2:
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It’s unclear how to .

Claim 3:
Claim 3 recites the phrase "ring-like" which renders the claim indefinite because the claim include elements not actually disclosed (those encompassed by the "like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).

Claim 5:
The term “substantially” in claim 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It’s unclear how to establish the metes and bounds of a substantially cylindrical shaped portion.  It is unclear at what measurement or term of degree applicant regards a portion is no longer substantially cylindrical shaped.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bosco et al. (US 2013/0174422 A1) discloses a method of forming an inner ring of a wheel hub.  Nakamura et al. (EP 3 323 525 A1) discloses a method of manufacturing a rotating bearing unit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Lee A Holly/Primary Examiner, Art Unit 3726